DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        MUKHABBAT REMINES,
                             Appellant,

                                      v.

                           BRYAN REMINES,
                              Appellee.

                                No. 4D20-2206

                               [October 7, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Nickolaus Hunter Davis, Judge; L.T. Case No. DVCE17-
007957(58/40).

   Mark S. Lowry of Lowry Legal, LLC, for appellant.

  Gary W. Cole, II of Gary W. Cole, P.A., Fort Lauderdale, and Hollis E.
Mandell of Law Office of Hollis E. Mandell, Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

WARNER, GERBER and ARTAU, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.